UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1967


ROGER SEAWRIGHT,    of   Seawright   PC   Solutions,    d/b/a   Wall
Decor Prints,

                Plaintiff - Appellant,

          v.

M. SHANKEN COMMUNICATIONS, d/b/a Cigaraficionado.com,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-01326-JKB)


Submitted:   February 12, 2015             Decided:    February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Seawright, Appellant Pro Se.      Daniel         Zev   Herbst,   REED
SMITH LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roger   Seawright      appeals      the    district      court’s     orders

dismissing his civil complaint against M. Shanken Communications

and denying his motion for reconsideration.                       We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for the reasons stated by the district court.                      Seawright v. M.

Shanken   Comm.,   No.    1:14-cv-01326-JKB          (D.    Md.   July    3,    2014   &

filed Aug. 26, 2014; entered Aug. 27, 2014).                      We dispense with

oral   argument    because      the    facts   and     legal      contentions      are

adequately    presented    in    the    materials      before      this   court    and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2